Murdock,
dissenting: The Commissioner has determined that $22,080.91 which the petitioner received in cash from a corporation in which he and his wife owned all of the stock was income to the petitioner. It was, therefore, incumbent upon the petitioner to prove that this amount was not income to him. He admits that he received thiq money and that he and his wife spent it, but he contends that it was not income to- him because it was drawn and used for the purpose of entertaining people from whom the corporation drew its business. In view of the fact that the corporation was a family affair, susceptible of easy control by the petitioner, and of the fur*819ther fact that the alleged expenditures might easily be confused with personal expenditures of the petitioner and his wife, the evidence should be closely scrutinized to determine with reasonable certainty the exact purpose for which the expenditures were made. The amount involved is a substantial one. The petitioner kept no records of the expenditures. There was no way in which the Commissioner could make any reasonable independent investigation either of the amount expended or of the exact purpose for which any particular amount was expended. Thus he could not form any independent opinion as to whether or not the petitioner was using all or any part of the amount for his own purposes. Purpose is a conclusion to be drawn from facts. A taxpayer has no right to expect that his judgment alone of the purpose for which such a large sum was expended will be determinative for Federal income tax purposes. His failure to produce evidence of the various expenditures in sufficient detail to enable the Board to determine to what extent the expenditures were for the benefit of the corporation and to what extent, if any, they were personal to the petitioner is, in my opinion, reason to sustain the determination of the deficiency made by the Commissioner.
Black, Seawell, and Matthews agree with this dissent.